Exhibit 99.6 CONSOLIDATED FINANCIAL STATEMENTS Years ended March 31, 2012 and 2011 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements, the notes thereto and other financial information contained in the Management’s Discussion and Analysis have been prepared by management and are in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and are the responsibility of the management of Keegan Resources Inc. Other information contained in this document has also been prepared by management and is consistent with the data contained in the consolidated financial statements. A system of internal control is maintained by management to provide reasonable assurance that assets are safeguarded and financial information is accurate and reliable. The Board of Directors approves the financial statements and ensures that management discharges its financial responsibilities. The Board’s review is accomplished principally through the audit committee, which is composed of non-executive directors. The audit committee meets periodically with management and the auditors to review financial reporting and control matters. The Company’s independent auditors, KPMG LLP, are appointed by the shareholders to conduct an audit in accordance with generally accepted auditing standards in Canada and in accordance with the standards of the Public Company Accounting Oversight Board (United States). MANAGEMENT’S REPORT ON INTERNAL CONTROLS OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act.The Company’s management has employed a framework consistent with Exchange Act Rule 13a-15(c), to evaluate the Company’s internal control over financial reporting as described below. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation and fair presentation of financial statements for external purposes in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has assessed the effectiveness of our internal control over financial reporting as of March 31, 2012 using criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of March 31, 2012. KPMG LLP, our auditors, have audited the effectiveness of our internal control over financial reporting as of March 31, 2012, as stated in their report which appears herein. “Shawn Wallace” Shawn Wallace Chief Executive Officer “Greg McCunn” Greg McCunn Chief Financial Officer Vancouver, Canada June 28, 2012 1 KEEGAN RESOURCES INC. Consolidated Statements of Financial Position Expressed in United States Dollars March 31, March 31, April 1, Assets Current assets: Cash and cash equivalents $ $ $ Receivables Prepaid expenses and deposits Non-current assets: Plant and equipment (note 5) Investment in associate (note 6) - - Mineral interests and development assets (note 7) Total assets $ $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (note 18) $ $ $ Non-current liabilities: Asset retirement provision (note 9) Total liabilities Shareholders’ Equity Share capital (note 10) Equity reserves (note 11) Accumulated deficit ) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Commitments (note 13) Contingencies (note 14) First-time adoption of IFRS (note 21) Approved by the Board of Directors on June 28, 2012: “Shawn Wallace” Director “Marcel de Groot” Director SEE ACCOMPANYING NOTES 2 KEEGAN RESOURCES INC. Consolidated Statements of Comprehensive Loss Years ended March 31, 2012 and 2011 Expressed in United States Dollars Administration expenses: Amortization $ $ Consulting fees, directors’ fees and wages and benefits (note 12) Office, rent and administration Professional fees (note 12) Regulatory fees, transfer agent and shareholder information Share-based compensation (note 11(a)) Travel, promotion and investor relations Exploration and evaluation expenditures (note 8) Other expenses (income): Accretion expense (note 9) - Bank charges and interest Foreign exchange loss (gain) Gain on sale of marketable securities - ) Disposition loss on loss of control of subsidiary (note 6) - Interest and other income ) ) ) Loss and Comprehensive loss for the year $ $ Loss per share – basic and diluted $ $ Weighted average number of shares outstanding SEE ACCOMPANYING NOTES 3 KEEGAN RESOURCES INC. Consolidated Statements of Comprehensive Loss Years ended March 31, 2012 and 2011 Expressed in United States Dollars Equity Accumulated Total Number Share capital reserves deficit equity Balance as at April 1, 2010: $ Issuance of common shares for: Bought-deal prospectus financing - Exercise of share-based options ) - Exercise of broker warrants ) - Share-based compensation - - - Net loss for the year - - ) ) Balance as at March 31, 2011 ) Issuance of common shares for: Exercise of share-based options ) - Mineral interest (note 7(a)) - Share-based compensation - - - Net loss for the period - - - -38,152,585 ) Balance as at March 31, 2012 $ $ ) $ SEE ACCOMPANYING NOTES 4 KEEGAN RESOURCES INC. Consolidated Statements of Comprehensive Loss Years ended March 31, 2012 and 2011 Expressed in United States Dollars Cash provided by (used in): Operating activities: Loss for the year $ ) $ ) Items not involving cash: Amortization Accretion expense - Gain on sale of marketable securities - ) Disposition loss on loss of control of subsidiary (note 6) - Interest income ) ) Share-based compensation Share-based compensation included in exploration and evaluation expenditures Unrealized foreign exchange loss (gain) ) Changes in non-cash working capital: Accounts payable and accrued liabilities ) Prepaid expenses and deposits ) Receivables ) ) ) Investing activities: Purchase of plant and equipment ) ) Proceeds on disposal of plant and equipment - Purchase of marketable securities - ) Proceeds on disposal of marketable securities - Development costs ) - Acquisition of mineral interests ) ) Net investment in associate (note 6) ) - Interest received ) ) Financing activities: Shares issued for cash, net of share issuance costs ) Impact of foreign exchange on cash and cash equivalents ) (Decrease) Increase in cash and cash equivalents for the year ) Cash and cash equivalents, beginning the year Cash and cash equivalents, end of the year $ Supplemental cash flow information (note 16) SEE ACCOMPANYING NOTES 5 KEEGAN RESOURCES INC. Consolidated Statements of Comprehensive Loss Years ended March 31, 2012 and 2011 Expressed in United States Dollars 1. Nature of operations Keegan Resources Inc. (“Keegan” or the “Company”) was incorporated on September 23, 1999 under the laws of British Columbia, Canada. The Company is in the exploration and development stage and is focused on advancing its principal property, the Esaase Gold Project to commercial production. In addition to its principal project, the Company holds a portfolio of other Ghanaian gold concessions in various stages of exploration. The head office, principal address and registered and records office of the Company are located at 1199 West Hastings Street, Suite 700, Vancouver, British Columbia, V6E 3T5, Canada. Management has estimated that the Company will have adequate funds from existing working capital to meet corporate, development, administrative and property obligations for the coming year, including the completion of a feasibility study for the Esaase property. The Company will require additional financing from time to time, and while the Company has been successful in the past, there is no assurance that it will be able to obtain adequate financing in the future or that such financing will be available on acceptable terms. 2. Basis of presentation and adoption of IFRS (a) Statement of compliance These consolidated financial statements of the Company have been prepared in accordance with the International Financial Reporting Standards (“IFRS”), effective for the Company’s reporting for the year ended March 31, 2012. These are the Company’s first annual financial statements prepared in accordance with IFRS. Previously, the Company prepared its consolidated financial statements in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”). Subject to certain transition elections disclosed in note 22, the Company has consistently applied the same accounting policies in its opening IFRS statement of financial position as at April 1, 2010 and throughout all periods presented, as if these policies had always been in effect. Note 22 describes the impact of the transition to IFRS on the Company’s reported financial position and financial performance, including the nature and effect of significant changes in accounting policies from those used in its GAAP consolidated financial statements as at April 1, 2010 and March 31, 2011, and for the year ended March 31, 2011. These consolidated financial statements were authorized for issue and approved by the Board of Directors on June 28, 2012. (b) Basis of presentation and consolidation The financial statements have been prepared on the historical cost basis. All amounts are expressed in US dollars, unless otherwise stated. References to C$ are to Canadian dollars. 6 KEEGAN RESOURCES INC. Consolidated Statements of Comprehensive Loss Years ended March 31, 2012 and 2011 Expressed in United States Dollars 2. Basis of presentation and adoption of IFRS (continued) (b) Basis of presentation and consolidation (continued) The consolidated financial statements include the accounts of the Company and the following subsidiaries: Subsidiary name Jurisdiction Ownership Keegan Resources Ghana Limited Ghana 90% Keegan International (Barbados) Inc.
